Citation Nr: 0105082	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  99-22 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for a heart condition 
as a result of exposure to ionizing radiation.

2.  Entitlement to service connection for diabetes mellitus 
as a result of exposure to ionizing radiation.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease as a result of exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 
INTRODUCTION

The veteran had active service from September 1956 to January 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1998 rating decision of the 
Wilmington, Delaware Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
coronary artery disease, diabetes mellitus, and chronic 
obstructive pulmonary disease.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (the Act), which made 
several amendments to the law governing VA claims.  Among 
other things, this law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to its duty to assist obligation.  It revised section 
5103 to impose on VA, upon receipt of a complete or 
substantially complete application, a duty to notify the 
claimant of any information, and any medical or lay evidence, 
not already submitted, that is necessary to substantiate the 
claim.  Id. § 3(a) (to be codified as amended at 38 U.S.C. § 
5103).  The Act also provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim, and provide a medical examination 
when such examination is necessary to make a decision on the 
claim.  Id. § 3(a) (to be codified as amended at 38 U.S.C. § 
5103A). 

Because of the change in the law brought about by the Act, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See id, §§ 3-4 (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

The Board notes that the veteran has reported receiving 
treatment at the Wilmington VA Medical Center since the early 
1980s.  The only VA treatment records in the claims folder 
are dated from 1994 to 1998.  As VA treatment records are 
considered to be constructively of record, and may be 
relevant to the instant claim, on remand the RO should obtain 
complete VA treatment records.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

The record reflects that in his March 1999 notice of 
disagreement the veteran requested a personal hearing.  There 
is a document in the claims file titled "Telephonic 
Conference Report", which took place in May 1999, during 
which time the veteran apparently discussed his claims with a 
Decision Review Officer from the RO.  There is a yellow Post 
It note attached to the Telephonic Conference Report on which 
it is noted that the "telephonic conference [was] held in 
lieu of hearing due to technical difficulties". "There is no 
indication, however, that the veteran accepted the telephonic 
conference in lieu of a personal hearing.  Moreover, in his 
November 1999 substantive appeal, the veteran requested to 
appear personally at a hearing at the RO.  The veteran should 
therefore be scheduled for a personal hearing at the RO.  

The veteran contends that his coronary artery disease, 
diabetes mellitus, and chronic obstructive pulmonary disease 
are a result of his exposure to ionizing radiation on the 
island of Eniwetok in the Marshall Islands during service.  A 
service medical record, as well as records from the U.S. 
Department of Energy, confirm that the veteran was exposed to 
ionizing radiation during service.  The record reflects that 
he does not have a disease subject to presumptive service 
connection, pursuant to 38 C.F.R. § 3.309(d)(2) and does not 
have a "radiogenic disease" as listed in 38 C.F.R. 
§ 3.111(b)(2).  However, in September 1995 a VA physician 
reviewed the veteran's medical chart from November 1994 to 
August 1995, which showed treatment for coronary artery 
disease, diabetes mellitus, and chronic obstructive pulmonary 
disease, and concluded that "it appears that all services 
provided on the available notes may be related to [the 
veteran's] radiation exposure".  Since the requirements 
listed in 38 C.F.R. § 3.311(b)(1) have been satisfied, prior 
to the RO adjudicating the veteran's claims, they must be 
referred to the Under Secretary of Benefits for consideration 
in accordance with 38 C.F.R. § 3.311(c).  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he provide the name(s) and 
address(es) of all medical care providers 
(VA and private) who may have treated him 
for his heart condition, diabetes 
mellitus, and chronic obstructive 
pulmonary disease.  After obtaining any 
necessary releases, the RO should obtain 
copies of complete clinical records from 
the identified treatment sources, and 
associate them with the claims folder.  
This should specifically include complete 
treatment records from the Wilmington VA 
Medical Center.

2.  The veteran should be scheduled for a 
personal hearing at the RO. 

3.  The RO must  review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

4.  The RO should then forward the 
veteran's claims to the Under Secretary 
for Benefits for further consideration in 
accordance with 38 C.F.R. § 3.311(c).

5.  Following the completion of all 
development, including forwarding the 
veteran's claims to the Under Secretary 
for Benefits, the RO should review and 
adjudicate the veteran's claims based on 
all of the evidence of record.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


